UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Akeel Abdul Jamiel,                                                        2/20/2020

                                Plaintiff,
                                                              1:19-cv-01389 (GBD) (SDA)
                    -against-
                                                              ORDER
 Maison Kayser@USA.com et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a Telephone Conference in this action on Thursday,

March 5, 2020, at 2:00 p.m. The parties shall be prepared to discuss the status of discovery,

including scheduling of depositions. The parties shall call the Court’s conference line at 212-805-

0110 once all parties are on the line.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               February 20, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
